     Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                   ELECTRONICALLY
                              CLARKSBURG DIVISION                                   FILED
                                                                                  Jul 26 2021
                                                                             U.S. DISTRICT COURT
MOUNTAIN EAST CONFERENCE,                                                    Northern District of WV
a West Virginia corporation,

                      Plaintiff,
                                                                             1:21-CV-104
v.                                                        Civil Action No. ________________
                                                                     Kleeh
                                                          Hon. _________________________
FRANKLIN UNIVERSITY, an Ohio
non-profit corporation; and FRANKLIN
UNIVERSITY - URBANA, LLC, d/b/a
URBANA UNIVERSITY, an Ohio
limited liability company,

                      Defendants.

                                         COMPLAINT

        COMES NOW, Plaintiff, Mountain East Conference, by and through the undersigned

counsel, and for its Complaint against Defendants, Franklin University, an Ohio non-profit

corporation, and Franklin University - Urbana, LLC, d/b/a Urbana University, an Ohio domestic

limited liability company, hereby states as follows:

                                           The Parties

        1.     Plaintiff, Mountain East Conference (“MEC” or the “Plaintiff”), is a West

Virginia corporation, whose principal place of business is in Bridgeport, Harrison County, West

Virginia.

        2.     Defendant, Franklin University (“Franklin”), is an Ohio non-profit corporation,

whose principal place of business is in Columbus, Franklin County, Ohio.
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 2 of 7 PageID #: 2




        3.       Defendant, Franklin University - Urbana, LLC, d/b/a Urbana University,

("Urbana" or "Franklin/Urbana"), is a dissolved, Ohio limited liability company whose principal

place of business was in Columbus, Franklin County, Ohio.

        4.       Defendant Urbana University closed its campus and ceased all operations in May

of 2020.

        5.       Defendant Urbana was a member of the MEC prior to its closing.

                                      Jurisdiction and Venue

        6.       This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1332(a)(1) because there is complete diversity among the Plaintiff and the Defendants

and because the amount in controversy exceeds $75,000, exclusive of interest and costs.

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c)

because Plaintiff maintains its principal place of business in this judicial district.

        8.       Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to this claim occurred in this

judicial district.

                                        Factual Background

        9.       On or about August 20, 2012, the MEC was established as a collegiate athletic

conference, competing in the National Collegiate Athletic Association Division II level.

        10.      On or about November 19, 2012, MEC implemented its Constitution and Bylaws,

of which were amended and/or updated on August 28, 2018.

        11.      On or about August 20, 2012, Urbana was unveiled as a charter member of the

MEC.

        12.      In or about 2013, Urbana officially joined the MEC.



                                                   2
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 3 of 7 PageID #: 3




        13.     Upon information and belief, in or about April of 2014, Franklin purchased

Urbana University to become a part of the Franklin family and operate as a division of Franklin,

often referred to as Franklin/Urbana.

        14.     Upon information and belief, pursuant to the purchase agreement, Urbana would

retain its name and Urbana's affiliation with the NCAA would remain unaffected.

        15.     The MEC played a principal and significant role in assisting Franklin/Urbana in

maintaining their NCAA Division II membership by navigating the University through the

process of a NCAA membership review.

        16.     Upon information and belief, effective August 1, 2017, Franklin University

received approval for its change of status application by the Higher Learning Commission and

brought Urbana University wholly under Franklin University's accreditation as a branch campus.

        17.     Upon officially changing its status to a division of Franklin University, Urbana's

existing academic probation was resolved and wiped clean.

        18.     Franklin/Urbana remained undistinguished from Franklin's offerings, positioned

as a wholly owned subsidiary of Franklin University, which continued to maintain NCAA

Division II athletics.

        19.     In an effort to promote Franklin/Urbana and the recently acquired athletic

offerings for the institution, from approximately 2014 through 2018, Franklin University

contributed more than $15,000,000.00 into Franklin/Urbana's facilities, including, but not limited

to, the wrestling facility, the football and soccer field, and the gymnasium (basketball and

volleyball).

        20.     Franklin offered contact information on its Franklin University website for those

with questions related to Franklin/Urbana University.



                                                3
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 4 of 7 PageID #: 4




       21.       Franklin/Urbana's university letterhead included Franklin University's address and

contact information.

       22.       Franklin University advertised Franklin/Urbana's athletic department in

promotional efforts to increase student enrollment.

       23.       As a MEC member institution, Franklin/Urbana University was bound by the

MEC's Constitution and Bylaws, including payment of annual full-time member dues of

$25,000.00 through each year of competition dating back to July of 2013.

       24.       As a MEC member institution, Urbana University was subject to "Article III:

Membership; Section 8 Resignation from the Conference" within the MEC Constitution.

       25.       Section 8.1 of the MEC Constitution provides that "a member institution may

withdraw from the conference by sending an official notice of its intent to the Chair of the Board

of Directors and the Commissioner, not later than May 31".

       26.       Section 8.2 of the MEC Constitution provides that "the withdrawal shall become

effective on the June 30, three years and one month following the filing date that follows an

official notice stipulated within Section 8.1".

       27.       Section 8.3 of the MEC Constitution provides that "if a withdrawing member

institution is unable to comply with the withdrawal stipulations set forth under Section 8.2, it

shall be liable for a sum based on the schedule listed within this section immediately upon

notification".

       28.       Section 8.3.1 of the MEC Constitution provides that "if withdrawal occurs more

than 24 months prior to the effective date stipulated within 8.2, the withdrawing institution will

owe a sum equal to six years of annual dues".




                                                  4
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 5 of 7 PageID #: 5




       29.      In or around April of 2020, Franklin/Urbana announced that Franklin University

was compelled to close Urbana's physical campus, move all classes online at the end of the

spring semester, stop enrolling new students at the end of the spring semester, and cease its

offering of sports and on-site administrative roles.

       30.      On or about May 8, 2020, Christopher L. Washington, Ph.D., Executive Vice

President and CEO, Urbana University (who was at the time, and remains, the Provost and

Executive Vice President of Franklin University) informed the MEC that Franklin/Urbana

University would be closing its campus and ceasing all operations at the end of the 2020 spring

semester.

       31.      On or about May 8, 2020, Dr. Washington, on behalf of Franklin/Urbana, further

provided the MEC its formal notice of its intention to withdraw from the Mountain East

Conference and to cease all intercollegiate athletic activities, effective immediately.

       32.      Based upon Franklin/Urbana's formal notice of withdrawal, Defendants' exit date

was established as June 30, 2023.

       33.      On or about May 21, 2020, Reid Amos, Commissioner, Mountain East

Conference, provided correspondence to Dr. Washington wherein the initial demand for the exit

fee was made.

       34.      Pursuant to the MEC Constitution Article III, Section 8.3.1, the agreed to exit fee

for Franklin/Urbana was $150,000.00, which is equal to six-times the aforementioned dues of

$25,000.00 per year.

       35.      Upon Franklin University's decision to close the physical operations on the

Franklin/Urbana University branch campus, Urbana University's school records and academic

offerings were transferred to Franklin University.



                                                 5
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 6 of 7 PageID #: 6




       36.     On or about May 1, 2021, undersigned counsel, on behalf of the MEC, provided

correspondence to Dr. David Decker, President of Franklin University, once again demanding

the exit fee in the amount of $150,000.00, as a result of Defendants' unilateral decision to

withdraw from the MEC.

       37.     To date, Defendants have not provided any or all monies owed to Plaintiff and

have refused to pay the same.

                                COUNT I – Breach of Contract

       38.     Plaintiff realleges and incorporates herein all of the foregoing paragraphs of this

Complaint as if completely rewritten herein.

       39.     Pursuant to the terms of the Constitution and Bylaws, Defendants agreed to

comply with the terms and conditions stated therein, including payment of all exit fees as

described hereinabove.

       40.     The Defendants, for the reasons previously set forth herein, are in default of their

obligations in accordance with the MEC's Constitution and Bylaws.

       41.     As of June 1, 2021, there was justly due to Plaintiff pursuant to the MEC's

Constitution and Bylaws, of which Defendants were bound to adhere to, an amount not less than

One Hundred and Fifty Thousand and 00/100 Dollars ($150,000.00), consisting of six-times the

aforementioned dues of $25,000.00 per year, as Defendants' withdrawal occurred more than 24

months prior to the effective date of June 30, 2023.

       42.     Plaintiff has made demands on Defendants that it pay all liquidated damages due

and owing but Defendants have failed and/or refused to pay the same.




                                                6
   Case 1:21-cv-00104-TSK Document 1 Filed 07/26/21 Page 7 of 7 PageID #: 7




        43.        Plaintiff has been required to employ the undersigned counsel to collect monies

that may be found due and owing from Defendants and are obligated to pay its reasonable

attorneys' fees.

                                     DEMAND FOR JUDGMENT

        WHEREFORE, Plaintiff, Mountain East Conference, prays that judgment be entered in

its favor and against the Defendants as follows:

        1.         That Plaintiff be awarded $150,000.00 in damages, plus post-judgment interest at

the statutory rate from the date of judgment until the judgment is fully satisfied;

        2.         That Plaintiff be awarded all attorneys' fees, costs, and expenses incurred by

Plaintiff in connection with this action; and

        3.         That Plaintiff be awarded such other relief, legal or equitable, as this Honorable

Court deems just and appropriate.

        4.         Plaintiff demands a trial by jury.


Date: July 26, 2021                               MOUNTAIN EAST CONFERENCE,

                                                  BY: SPILMAN THOMAS & BATTLE, PLLC

                                                  /s/ Jordan A. Sengewalt
                                                  Michael S. Garrison (WVSB No. 7161)
                                                  Jordan A. Sengewalt (WVSB Bo. 12905)
                                                  Counsel for Plaintiff
                                                  SPILMAN THOMAS & BATTLE, PLLC
                                                  48 Donley Street, Suite 800 (Zip: 26501)
                                                  P.O. Box 615
                                                  Morgantown, West Virginia 26507-0615
                                                  Telephone: (304) 291-7920
                                                  Facsimile: (304) 291-7979




                                                        7
